SECURITIES PURCHASE AGREEMENT

     This Securities Purchase Agreement, dated as of June 29, 2009 (this
“Agreement”), is made among Voxware, Inc., a Delaware corporation (the
“Company”), Co-Investment Fund II, L.P. and Edison Venture Fund V, L.P. (each a
“Purchaser” and collectively, the “Purchasers”) and each assignee of a Purchaser
who becomes a party hereto.

     WHEREAS, subject to the terms and conditions set forth in this Agreement
and pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 of Regulation D promulgated thereunder, the
Company desires to offer, issue and sell to the Purchasers (the “Offering”), and
the Purchasers, severally and not jointly, desire to purchase from the Company,
an aggregate of 1,428,571 shares (the “Shares”) of the Company’s common stock,
par value $0.001 per share (the “Common Stock”), and three year warrants to
purchase shares of Common Stock (the “Warrants”), with an exercise price per
share equal to $2.50. The Shares and Warrants collectively referred to herein as
the “Securities”.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, the Company and each of
the Purchasers agree as follows:

A. Purchase and Sale of Securities; Closing

     (1) Subject to the conditions to closing set forth herein, each Purchaser
hereby irrevocably agrees to purchase from the Company, and the Company agrees
to sell to each Purchaser, the Securities for the aggregate purchase price set
forth on the signature page of such Purchaser hereto (the “Subscription
Amount”). The Securities to be issued to each Purchaser hereunder shall consist
of (i) Shares in an amount equal the quotient of (x) such Purchaser’s
Subscription Amount, divided by (y) the Offering Price, rounded down to the
nearest whole number, and (ii) a Warrant to purchase such number of shares of
Common Stock to be determined based on a ratio of one-tenth (0.1) of a share of
Common Stock (the “Warrant Shares”) for every one (1) Share of Common Stock
purchased hereunder, rounded down to the nearest whole number. The aggregate
Subscription Amount for the Shares and Warrants shall be $2,500,000.

     (2) For purposes of this Agreement, the “Offering Price” shall be $1.75.

     (3) As soon as possible, but no later than three (3) business days after
the date on which the Company receives notice from the NASDAQ Stock Market LLC
(the “NASDAQ”) that the application for listing of the Shares and Warrant Shares
on NASDAQ by the Company has been accepted and approved, the Company shall hold
the closing of the Offering (the “Closing” and the date of the Closing, the
“Closing Date”) at the offices of Morgan Lewis & Bockius, LLP, 502 Carnegie
Center, Princeton, New Jersey 08540. At the Closing, the parties shall deliver
the following:

          (a) the Company shall deliver the following to each Purchaser (the
“Company Deliverables”):

               (i) an irrevocable letter of instruction to the Company’s
transfer agent directing the transfer agent to issue to each Purchaser a stock
certificate representing a number of Shares equal to the number of Shares being
purchased by such Purchaser, registered in the name of such Purchaser;

--------------------------------------------------------------------------------

               (ii) a certificate evidencing the formation and good standing of
the Company issued by the Secretary of State of Delaware as of a date within
fifteen (15) days of the Closing Date;

               (iii) a certified copy of the Certificate of Incorporation of the
Company as certified by the Secretary of State of Delaware within fifteen (15)
days of the Closing Date;

               (iv) a certificate, executed by the Secretary of the Company and
dated as of the Closing Date as to (i) the resolutions adopted by the Board of
Directors of the Company authorizing the execution, delivery, and performance of
this Agreement and the issuance of the Securities and (ii) the Company’s Bylaws;

               (v) a Warrant, registered in the name of each Purchaser pursuant
to which such Purchaser shall have the right to acquire the number of Warrant
Shares issuable to such Purchaser pursuant to Section A(1); and

               (vi) such other documents relating to the transactions
contemplated by this Agreement as such Purchaser or its counsel may reasonably
request.

          (b) each Purchaser shall deliver the following to the Company (the
“Purchaser Deliverables”):

               (i) its Subscription Amount, in United States dollars and in
immediately available funds, by wire transfer to the account identified in
Schedule A; and

               (ii) a completed Confidential Subscriber Questionnaire in the
form of Exhibit B.

     (4) The obligations of each party to be performed at the Closing are
subject to the following:

          (a) The obligation of each Purchaser to acquire the Securities at the
Closing is subject to the satisfaction, or waiver by such Purchaser, of the
following:

               (i) trading in the Common Stock shall not have been suspended (or
threatened to be suspended) by the Commission or the Nasdaq Capital Market (the
“Principal Market”);

               (ii) the Company shall have delivered the Company Deliverables;
and

2

--------------------------------------------------------------------------------

               (iii) the Company shall have obtained all governmental,
regulatory, or third party consents and approvals, if any, necessary for the
sale of the Securities;

          (b) The Obligation of the Company to sell the Securities at the
Closing is subject to the satisfaction, or waiver by the Purchaser of the
following:

               (i) each Purchaser shall have delivered the Purchaser
Deliverables; and

               (ii) no statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated, or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by this Agreement.

     (5) In the event the Closing has not occurred on or before ten (10)
business days after the date of this Agreement, a Purchaser not then in breach
of this Agreement may terminate its obligations under this Agreement without
further liability to the Company.

B. Representations and Warranties of the Purchasers

     Each Purchaser, severally and not jointly, hereby represents and warrants
to the Company and agrees with the Company as follows:

     (1) The Purchaser has carefully read this Agreement and form of Warrant
attached hereto as Exhibit A (the “Offering Documents”), and is familiar with
and understands the terms of the Offering. The Purchaser has carefully
considered and has discussed with the Purchaser’s professional legal, tax,
accounting and financial advisors, to the extent the Purchaser has deemed
necessary, the suitability of an investment in the Securities for the
Purchaser’s particular tax and financial situation and has determined that the
Securities being subscribed for by the Purchaser are a suitable investment for
the Purchaser. The Purchaser recognizes that an investment in the Securities
involves substantial risks, including the possible loss of the entire amount of
such investment. The Purchaser further recognizes that the Company has broad
discretion concerning the use and application of the proceeds from the Offering.

     (2) The Purchaser acknowledges that (i) the Purchaser has had the
opportunity to request copies of any documents, records, and books pertaining to
this investment and (ii) any such documents, records and books that the
Purchaser requested have been made available for inspection by the Purchaser,
the Purchaser’s attorney, accountant or advisor(s).

     (3) The Purchaser and the Purchaser’s advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from representatives of the
Company or persons acting on behalf of the Company concerning the Offering and
all such questions have been answered to the full satisfaction of the Purchaser.

     (4) The Purchaser is not subscribing for Securities as a result of any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar, meeting or conference whose attendees have been
invited by any general solicitation or general advertising.

3

--------------------------------------------------------------------------------

     (5) If the Purchaser is a natural person, the Purchaser has reached the age
of majority in the state in which the Purchaser resides. Each Purchaser has
adequate means of providing for the Purchaser’s current financial needs and
contingencies, is able to bear the substantial economic risks of an investment
in the Securities for an indefinite period of time, has no need for liquidity in
such investment and can afford a complete loss of such investment.

     (6) The Purchaser has sufficient knowledge and experience in financial, tax
and business matters to enable the Purchaser to utilize the information made
available to the Purchaser in connection with the Offering, to evaluate the
merits and risks of an investment in the Securities and to make an informed
investment decision with respect to an investment in the Securities on the terms
described in the Offering Documents.

     (7) The Purchaser will not sell or otherwise transfer the Securities
without registration under the Securities Act, as amended (the “Securities
Act”), and applicable state securities laws or an applicable exemption
therefrom. The Purchaser acknowledges that neither the offer nor sale of the
Securities has been registered under the Securities Act or under the securities
laws of any state. The Purchaser represents and warrants that the Purchaser is
acquiring the Securities for the Purchaser’s own account, for investment and not
with a view toward resale or distribution within the meaning of the Securities
Act. The Purchaser has not offered or sold the Securities being acquired nor
does the Purchaser have any present intention of selling, distributing or
otherwise disposing of such Securities either currently or after the passage of
a fixed or determinable period of time or upon the occurrence or non-occurrence
of any predetermined event or circumstances in violation of the Securities Act.
The Purchaser is aware that (i) the Securities are not currently eligible for
sale in reliance upon Rule 144 promulgated under the Securities Act and (ii) the
Company has no obligation to register the Securities subscribed for hereunder,
except as provided in Section E hereof. By making these representations herein,
Purchaser is not making any representation or agreement to hold the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to an available exemption
to the registration requirements of the Securities Act.

     (8) The Purchaser acknowledges that the certificates representing the
Shares, the Warrants and, upon the exercise of the Warrants, the Warrant Shares,
shall be stamped or otherwise imprinted with a legend substantially in the
following form:

The securities represented hereby have not been registered under the Securities
Act of 1933, as amended, or any state securities laws and neither the securities
nor any interest therein may be offered, sold, transferred, pledged or otherwise
disposed of except pursuant to an effective registration under such act or an
exemption from registration, which, in the opinion of counsel reasonably
satisfactory to this corporation, is available.

4

--------------------------------------------------------------------------------

     Certificates evidencing the Shares and Warrant Shares shall not be required
to contain such legend or any other legend (i) following any sale of such Shares
or Warrant Shares pursuant to Rule 144, or (ii) if such Shares or Warrant
Shares, have been sold pursuant to a registration statement, (iii) the Shares or
Warrant Shares are eligible for sale under Rule 144(b)(i), (iv) in connection
with a sale, assignment or other transfer (other than under Rule 144) provided
that, upon request of the Company, the Purchaser provides the Company with an
opinion of counsel to such Purchaser, in reasonably acceptable form, to the
effect that such sale, assignment or transfer of the Securities may be made
without registration under the applicable provisions of the Securities Act, or
(v) such legend is not required under applicable requirements of the Securities
Act (including judicial interpretations and pronouncements issued by the Staff
of the Securities and Exchange Commission), in each such case (i) through (iii)
to the extent reasonably determined by the Company’s legal counsel. At such time
and to the extent a legend is no longer required for the Shares or Warrant
Shares, the Company will use its best efforts to no later than five (5) trading
days following the delivery by a Purchaser to the Company or the Company’s
transfer agents of a legended certificate representing such Shares or Warrant
Shares (together with such accompanying documentation or representations as
reasonably required by counsel to the Company), deliver or cause to be delivered
a certificate representing such Shares or Warrant Shares that is free from the
foregoing legend.

     (9) If this Agreement is executed and delivered on behalf of a partnership,
corporation, trust, estate or other entity: (i) such partnership, corporation,
trust, estate or other entity has the full legal right and power and all
authority and approval required (a) to execute and deliver this Agreement and
all other instruments executed and delivered by or on behalf of such
partnership, corporation, trust, estate or other entity in connection with the
purchase of its Securities, and (b) to purchase and hold such Securities; (ii)
the signature of the party signing on behalf of such partnership, corporation,
trust, estate or other entity is binding upon such partnership, corporation,
trust, estate or other entity; and (iii) such partnership, corporation, trust or
other entity has not been formed for the specific purpose of acquiring such
Securities, unless each beneficial owner of such entity is qualified as an
accredited investor within the meaning of Rule 501(a) of Regulation D
promulgated under the Securities Act and has submitted information to the
Company substantiating such individual qualification.

     (10) If the Purchaser is a retirement plan or is investing on behalf of a
retirement plan, the Purchaser acknowledges that an investment in the Securities
poses additional risks, including the inability to use losses generated by an
investment in the Securities to offset taxable income.

     (11) The information contained in the purchaser questionnaire in the form
of Exhibit B attached hereto (the “Purchaser Questionnaire”) delivered by the
Purchaser in connection with this Agreement is complete and accurate in all
respects as of the date of this Agreement, and the Purchaser is an “accredited
investor” as defined in Rule 501 of Regulation D under the Securities Act on the
basis indicated therein. The Purchaser shall indemnify and hold harmless the
Company and each officer, director or control person thereof, who is or may be a
party or is or may be threatened to be made a party to any threatened, pending
or completed action, suit or proceeding, whether civil, criminal, administrative
or investigative, by reason of or arising from any actual or alleged
misrepresentation or misstatement of facts or omission to represent or state
facts made or alleged to have been made by the Purchaser to the Company or
omitted or alleged to have been omitted by the Purchaser, concerning the
Purchaser or the Purchaser’s authority to invest or financial position in
connection with the Offering, including, without limitation, any such
misrepresentation, misstatement or omission contained in the Agreement or any
other document submitted by the Purchaser, against losses, liabilities and
expenses for which the Company or any officer, director or control person has
not otherwise been reimbursed (including attorney’s fees, judgments, fines and
amounts paid in settlement) actually and reasonably incurred by the Company or
such officer, director or control person in connection with such action, suit or
proceeding. For the avoidance of doubt, such indemnification shall be the
several, and not joint, obligation of each Purchaser with respect to its own
action or inaction as provided above.

5

--------------------------------------------------------------------------------

     (12) The Purchaser acknowledges that the Company will have the authority to
issue shares of Common Stock, in excess of those being issued in connection with
the Offering, and that the Company may issue additional shares of Common Stock
from time to time. The issuance of additional shares of Common Stock may cause
dilution of the existing shares of Common Stock and a decrease in the market
price of such existing shares.

     (13) To the extent that the Purchaser is a resident of the United Kingdom
or would otherwise be subject to the FPO, as defined below, the Purchaser is
either a person of a kind described in Article 19 (Investment Professionals),
Article 48 (Certified High Net Worth Individuals), Article 49 (High Net Worth
Companies, Unincorporated Association etc), and/or Article 50 (Sophisticated
Investors) of the FPO, as presently in effect. “FPO” means Financial Services
and Markets Act 2000 (Financial Promotion) Order 2005 (SI 2005/1529), as
amended.

C. Representations and Warranties of the Company

     The Company hereby makes the following representations and warranties to
the Purchaser which shall survive the Closing and the purchase and sale of the
Securities.

     (1) Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has full corporate power and authority to conduct
its business as currently conducted. The Company is duly qualified to do
business as a foreign corporation and is in good standing in all jurisdictions
in which the character of the property owned or leased or the nature of the
business transacted by it makes qualification necessary, except where the
failure to be so qualified would not have a material adverse effect on the
business, properties, prospects, financial condition or results of operations of
the Company (a “Material Adverse Effect”).

     (2) Capitalization. The authorized capital stock of the Company consists of
12,000,000 shares of Common Stock. As of June 26, 2009, there were 6,566,381
shares of Common Stock and no shares of preferred stock issued and outstanding.
As of June 26, 2009, the Company had reserved 1,305,072 shares of Common Stock
for issuance to employees, directors and consultants pursuant to the Company’s
2003 Stock Incentive Plan, as amended, of which 1,107,048 shares of Common Stock
are subject to outstanding, unexercised options as of such date, 163,400 shares
of Common Stock are subject to outstanding restricted stock units and the
Company has reserved 1,155,474 shares of Common Stock issuable upon exercise of
outstanding Common Stock warrants. Other than as set forth above or as
contemplated in this Agreement, there are no other options, warrants, calls,
rights, commitments or agreements of any character to which the Company is a
party or by which either the Company is bound or obligating the Company to
issue, deliver, sell, repurchase or redeem, or cause to be issued, delivered,
sold, repurchased or redeemed, any shares of the capital stock of the Company or
obligating the Company to grant, extend or enter into any such option, warrant,
call, right, commitment or agreement.

6

--------------------------------------------------------------------------------

     (3) Issuance; Reservation of Shares. The issuance of the Shares has been
duly and validly authorized by all necessary corporate action, and the Shares,
when issued and paid for pursuant to this Agreement, will be validly issued,
fully paid and non-assessable shares of Common Stock of the Company. The
issuance of the Warrants has been duly and validly authorized by all necessary
corporate action, and the Warrant Shares, when issued upon the due exercise of
the Warrants, will be validly issued, fully paid and non-assessable shares of
Common Stock of the Company. The Warrants have been duly executed by the Company
and will constitute a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms. The Company has
reserved, and will reserve, at all times that the Warrants remain outstanding,
such number of shares of Common Stock sufficient to enable the full exercise of
the Warrants.

     (4) Authorization; Enforceability. The Company has all corporate right,
power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. All corporate action on the part of the
Company, its directors and stockholders necessary for the authorization,
execution, delivery and performance of this Agreement by the Company, the
authorization, sale, issuance and delivery of the Securities contemplated herein
and the performance of the Company’s obligations hereunder has been taken. This
Agreement has been duly executed and delivered by the Company and constitutes
the legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms and subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors and rules of law
governing specific performance, injunctive relief or other equitable remedies,
and to limitations of public policy. The issuance and sale of the Securities
contemplated hereby will not give rise to any preemptive rights or rights of
first refusal on behalf of any person.

     (5) No Conflict; Governmental and Other Consents.

          (a) The execution and delivery by the Company of this Agreement and
the consummation of the transactions contemplated hereby will not result in the
violation of any law, statute, rule, regulation, order, writ, injunction,
judgment or decree of any court or governmental authority to or by which the
Company is bound, or of any provision of the Certificate of Incorporation or
Bylaws of the Company, and will not conflict with, or result in a breach or
violation of, any of the terms or provisions of, or constitute (with due notice
or lapse of time or both) a default under, any lease, loan agreement, mortgage,
security agreement, trust indenture or other agreement or instrument to which
the Company is a party or by which it is bound or to which any of its properties
or assets is subject, nor result in the creation or imposition of any lien upon
any of the properties or assets of the Company except to the extent that any
such violation, conflict or breach would not be reasonably likely to have a
Material Adverse Effect. No holder of any of the securities of the Company or
any of its subsidiaries has any rights (“demand,” “piggyback” or otherwise) to
have such securities registered by reason of the intention to file, filing or
effectiveness of a registration statement.

          (b) No consent, approval, authorization or other order of any
governmental authority or other third-party is required to be obtained by the
Company in connection with the authorization, execution and delivery of this
Agreement or with the authorization, issue and sale of the Securities, except
such post-Closing filings as may be required to be made with the Securities and
Exchange Commission (the “SEC”), the NASDAQ and with any state or foreign blue
sky or securities regulatory authority.

7

--------------------------------------------------------------------------------

     (6) Litigation. There are no pending or, to the Company’s knowledge,
threatened legal or governmental proceedings against the Company, which, if
adversely determined, would be reasonably likely to have a Material Adverse
Effect on the Company. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body (including, without
limitation, the SEC) pending or, to the knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries wherein an
unfavorable decision, ruling or finding could adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under the Agreements.

     (7) Accuracy of Reports. All reports required to be filed by the Company
within the two years prior to the date of this Agreement (the “SEC Reports”)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), have
been filed with the SEC, complied at the time of filing in all material respects
with the requirements of their respective forms and, except to the extent
updated or superseded by any subsequently filed report, were complete and
correct in all material respects as of the dates at which the information was
furnished, and contained (as of such dates) no untrue statements of a material
fact nor omitted to state any material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.

     (8) Financial Information. The Company’s financial statements that appear
in the SEC Reports have been prepared in accordance with United States generally
accepted accounting principles (“GAAP”), except in the case of unaudited
statements, as permitted by Form 10-Q of the SEC or as may be indicated therein
or in the notes thereto, applied on a consistent basis throughout the periods
indicated and such financial statements fairly present in all material respects
the financial condition and results of operations of the Company as of the dates
and for the periods indicated therein.

     (9) Accounting Controls. The Company and each of its subsidiaries maintains
a system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

     (10) Sarbanes-Oxley Act of 2002. The Company is, and will be, at all times
during the period the Company is required to maintain effectiveness of the
Registration Statement as provided herein, in compliance, in all material
respects, with all applicable provisions of the Sarbanes-Oxley Act of 2002 and
all rules and regulations promulgated thereunder or implementing the provisions
thereof that are in effect and is taking reasonable steps to ensure that it will
be in compliance with other applicable provisions of the Sarbanes-Oxley Act of
2002 not currently in effect upon the effectiveness of such provisions.

8

--------------------------------------------------------------------------------

     (11) Absence of Certain Changes. Since the date of the Company’s financial
statements in the latest of the SEC Reports, there has not occurred any
undisclosed event that has caused a Material Adverse Effect or any occurrence,
circumstance or combination thereof that reasonably would be likely to result in
such Material Adverse Effect.

     (12) Investment Company. The Company is not, and is not an Affiliate (as
defined in the rules and regulations of the SEC) of, and immediately following
the Closing will not have become, an “investment company,” and affiliate of an
"investment company," a company controlled by an "investment company" or an
"affiliated person" of, or "promoter" or "principal underwriter" for, and
"investment company" within the meaning of such term under the Investment
Company Act of 1940, as amended, and the rules and regulations of the SEC
thereunder.

     (13) Subsidiaries. To the extent required under applicable SEC rules,
Exhibit 21.1 to the Company’s 2008 Form 10-KSB sets forth each subsidiary of the
Company, showing the jurisdiction of its incorporation or organization. For the
purposes of this Agreement, “subsidiary” shall mean any company or other entity
of which at least 50% of the securities or other ownership interest having
ordinary voting power for the election of directors or other persons performing
similar functions are at the time owned directly or indirectly by the Company or
any of its other subsidiaries.

     (14) Indebtedness. The financial statements in the SEC Reports reflect, to
the extent required, as of the date thereof all outstanding secured and
unsecured Indebtedness (as defined below) of the Company or any subsidiary, or
for which the Company or any subsidiary has commitments. For purposes of this
Agreement, “Indebtedness” shall mean (a) any liabilities for borrowed money or
amounts owed in excess of $50,000 (other than trade accounts payable incurred in
the ordinary course of business), (b) all guaranties, endorsements and other
contingent obligations in respect of Indebtedness of others, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP. Neither the Company
nor any subsidiary is in default with respect to any Indebtedness.

     (15) Certain Fees. No brokers’, finders’ or financial advisory fees or
commissions will be payable by the Company or any subsidiary with respect to the
transactions contemplated by this Agreement.

9

--------------------------------------------------------------------------------

     (16) Material Agreements. Except as set forth in the SEC Reports, neither
the Company nor any subsidiary is a party to any written or oral contract,
instrument, agreement, commitment, obligation, plan or arrangement, a copy of
which would be required to be filed with the SEC as an exhibit to Form 10-KSB
(each, a “Material Agreement”). The Company and each of its subsidiaries has in
all material respects performed all the obligations required to be performed by
them to date under the foregoing agreements, have received no notice of default
by the Company or the subsidiary that is a party thereto, as the case may be,
and, to the Company’s knowledge, are not in default under any Material Agreement
now in effect, the result of which would be reasonably likely to have a Material
Adverse Effect.

     (17) Transactions with Affiliates. Except as set forth in the SEC Reports,
and covered by this Agreement there are no loans, leases, agreements, contracts,
royalty agreements, management contracts or arrangements or other continuing
transactions between (a) the Company, any subsidiary or any of their respective
customers or suppliers on the one hand, and (b) on the other hand, any person
who would be covered by Item 404(a) of Regulation S-K or any company or other
entity controlled by such person.

     (18) Taxes. The Company and each of the subsidiaries has prepared and filed
all federal, state, local, foreign and other tax returns for income, gross
receipts, sales, use and other taxes and custom duties (“Taxes”) required by law
to be filed by it, except for tax returns, the failure to file which,
individually or in the aggregate, do not and would not have a Material Adverse
Effect on the Company and its subsidiaries taken as a whole. Such filed tax
returns are complete and accurate, except for such omissions and inaccuracies
which, individually or in the aggregate, do not and would not have a Material
Adverse Effect on the Company and its subsidiaries taken as a whole. The Company
and each subsidiary has paid or made provisions for the payment of all Taxes
shown to be due on such tax returns and all additional assessments, and adequate
provisions have been and are reflected in the financial statements of the
Company and the subsidiaries for all current Taxes to which the Company or any
subsidiary is subject and which are not currently due and payable, except for
such Taxes which, if unpaid, individually or in the aggregate, do not and would
not have a Material Adverse Effect on the Company and its subsidiaries, taken as
a whole. None of the federal income tax returns of the Company or any subsidiary
for the past five years has been audited by the Internal Revenue Service. The
Company has not received written notice of any assessments, adjustments or
contingent liability (whether federal, state, local or foreign) in respect of
any Taxes pending or threatened against the Company or any subsidiary for any
period which, if unpaid, would have a Material Adverse Effect on the Company and
the subsidiaries taken as a whole.

     (19) Insurance. The Company and its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as the Company believes are prudent and customary in the businesses in
which the Company and its subsidiaries are engaged. Neither the Company nor any
of its subsidiaries has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without an increase in cost significantly greater than general
increases in cost experienced for similar companies in similar industries with
respect to similar coverage.

10

--------------------------------------------------------------------------------

     (20) Environmental Matters. Except as disclosed in the SEC Reports, all
real property owned, leased or otherwise operated by the Company and its
subsidiaries is free of contamination from any substance, waste or material
currently identified to be toxic or hazardous pursuant to, within the definition
of a substance which is toxic or hazardous under, or which may result in
liability under, any Environmental Law (as defined below), including, without
limitation, any asbestos, polychlorinated biphenyls, radioactive substance,
methane, volatile hydrocarbons, industrial solvents, oil or petroleum or
chemical liquids or solids, liquid or gaseous products, or any other material or
substance (“Hazardous Substance”) which has caused or would reasonably be
expected to cause or constitute a threat to human health or safety, or an
environmental hazard in violation of Environmental Law or to result in any
environmental liabilities that would be reasonably likely to have a Material
Adverse Effect. Neither the Company nor any of its subsidiaries has caused or
suffered to occur any release, spill, migration, leakage, discharge, disposal,
uncontrolled loss, seepage, or filtration of Hazardous Substances that would
reasonably be expected to result in environmental liabilities that would be
reasonably likely to have a Material Adverse Effect. The Company and each
subsidiary has generated, treated, stored and disposed of any Hazardous
Substances in compliance with applicable Environmental Laws, except for such
non-compliances that would not be reasonably likely to have a Material Adverse
Effect. The Company and each subsidiary has obtained, or has applied for, and is
in compliance with and in good standing under all permits required under
Environmental Laws (except for such failures that would not be reasonably likely
to have a Material Adverse Effect) and neither the Company nor any of its
subsidiaries has any knowledge of any proceedings to substantially modify or to
revoke any such permit. There are no investigations, proceedings or litigation
pending or, to the Company’s knowledge, threatened against the Company, any of
its subsidiaries or any of the Company’s or its subsidiaries’ facilities
relating to Environmental Laws or Hazardous Substances. “Environmental Laws”
shall mean all federal, national, state, regional and local laws, statutes,
ordinances and regulations, in each case as amended or supplemented from time to
time, and any judicial or administrative interpretation thereof, including
orders, consent decrees or judgments relating to the regulation and protection
of human health, safety, the environment and natural resources.

     (21) Intellectual Property Rights and Licenses. The Company and its
subsidiaries own or have the right to use any and all information, know-how,
trade secrets, patents, copyrights, trademarks, trade names, software, formulae,
methods, processes and other intangible properties that are of a such nature and
significance to the business that the failure to own or have the right to use
such items would have a Material Adverse Effect (“Intangible Rights”). The
Company (including its subsidiaries) has not received any notice that it is in
conflict with or infringing upon the asserted intellectual property rights of
others in connection with the Intangible Rights, and, to the Company’s
knowledge, neither the use of the Intangible Rights nor the operation of the
Company’s businesses is infringing or has infringed upon any intellectual
property rights of others. All payments have been duly made that are necessary
to maintain the Intangible Rights in force. No claims have been made, and to the
Company’s knowledge, no claims are threatened, that challenge the validity or
scope of any material Intangible Right of the Company or any of its
subsidiaries. The Company and each of its subsidiaries have taken reasonable
steps to obtain and maintain in force all licenses and other permissions under
Intangible Rights of third parties necessary to conduct their businesses as
heretofore conducted by them, and now being conducted by them, and as expected
to be conducted, and neither the Company nor any of its subsidiaries is or has
been in material breach of any such license or other permission.

     (22) Labor, Employment and Benefit Matters.

          (a) There are no existing, or to the best of the Company’s knowledge,
threatened strikes or other labor disputes against the Company or any of its
subsidiaries that would be reasonably likely to have a Material Adverse Effect.
There is no organizing activity involving employees of the Company or any of its
subsidiaries pending or, to the Company’s or its subsidiaries’ knowledge,
threatened by any labor union or group of employees. There are no representation
proceedings pending or, to the Company’s or its subsidiaries’ knowledge,
threatened with the National Labor Relations Board, and no labor organization or
group of employees of the Company or its subsidiaries has made a pending demand
for recognition.

11

--------------------------------------------------------------------------------

          (b) Neither the Company nor any of its subsidiaries is, or during the
five years preceding the date of this Agreement was, a party to any labor or
collective bargaining agreement and there are no labor or collective bargaining
agreements which pertain to employees of the Company or its subsidiaries.

          (c) Each employee benefit plan is in compliance with all applicable
law, except for such noncompliance that would not be reasonably likely to have a
Material Adverse Effect.

          (d) Neither the Company nor any of its subsidiaries has any
liabilities, contingent or otherwise, including without limitation, liabilities
for retiree health, retiree life, severance or retirement benefits, which are
not fully reflected, to the extent required by GAAP, on the Balance Sheet or
fully funded. The term “liabilities” used in the preceding sentence shall be
calculated in accordance with reasonable actuarial assumptions.

          (e) None of the Company nor any of its subsidiaries (i) has terminated
any “employee pension benefit plan” as defined in Section 3(2) of ERISA (as
defined below) under circumstances that present a material risk of the Company
or any of its subsidiaries incurring any liability or obligation that would be
reasonably likely to have a Material Adverse Effect, or (ii) has incurred or
expects to incur any outstanding liability under Title IV of the Employee
Retirement Income Security Act of 1974, as amended and all rules and regulations
promulgated thereunder (“ERISA”).

     (23) Compliance with Law. The Company is in compliance in all material
respects with all applicable laws, except for such noncompliance that would not
reasonably be likely to have a Material Adverse Effect. The Company has not
received any notice of, nor does the Company have any knowledge of, any
violation (or of any investigation, inspection, audit or other proceeding by any
governmental entity involving allegations of any violation) of any applicable
law involving or related to the Company which has not been dismissed or
otherwise disposed of that would be reasonably likely to have a Material Adverse
Effect. The Company has not received notice or otherwise has any knowledge that
the Company is charged with, threatened with or under investigation with respect
to, any violation of any applicable law that would reasonably be likely to have
a Material Adverse Effect. Neither the Company nor any of its subsidiaries nor
any employee or agents of the Company or any subsidiary has made any
contribution or other payment to any official of, or candidate for, any federal,
state or foreign office in violation of any law. The Company and its directors,
officers, employees and agents have complied in all material respects with the
Foreign Corrupt Practices Act of 1977, as amended, and any related rules and
regulations.

     (24) Ownership of Property. Except as set forth in the Company’s financial
statements included in the SEC Reports, each of the Company and its subsidiaries
has (i) good and marketable fee simple title to its owned real property, if any,
free and clear of all liens, except for liens which do not individually or in
the aggregate have a Material Adverse Effect; (ii) a valid leasehold interest in
all leased real property, and each of such leases is valid and enforceable in
accordance with its terms (subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies, and to
limitations of public policy) and is in full force and effect, and (iii) good
title to, or valid leasehold interests in, all of its other properties and
assets free and clear of all liens, except for liens disclosed in the SEC
Reports or which otherwise do not individually or in the aggregate have a
Material Adverse Effect.

12

--------------------------------------------------------------------------------

     (25) No Integrated Offering. Assuming the accuracy of each Purchaser’s
representations and warranties set forth in Section B hereof, neither the
Company, nor any of its affiliates or other person acting on the Company’s
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security under circumstances that would cause
the Offering of the Securities to be integrated with prior offerings by the
Company for purposes of the Securities Act, when integration would cause the
Offering not to be exempt from the requirements of Section 5 of the Securities
Act.

     (26) Listing and Maintenance Requirements. Except as otherwise described in
the SEC Reports, the Company has not, in the two years preceding the date
hereof, received notice from the Principal Market to the effect that the Company
is not in compliance with the listing or maintenance requirements thereof. The
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with the listing and maintenance
requirements for continued listing of the Common Stock on the Principal Market.
The issuance and sale of the Securities under the does not contravene the rules
and regulations of the Principal Market, and no approval of the stockholders of
the Company thereunder is required for the Company to issue and deliver to the
Purchaser the Securities.

     (27) General Solicitation. Neither the Company nor, to its knowledge, any
person acting on behalf of the Company, has offered or sold any of the
Securities by any form of “general solicitation” within the meaning of Rule 502
under the Securities Act. To the knowledge of the Company, no person acting on
its behalf has offered the Securities for sale other than to the Purchasers and
certain other “accredited investors” within the meaning of Rule 501 under the
Securities Act.

     (28) No Manipulation of Stock. The Company has not taken and will not, in
violation of applicable law, take, any action designed to or that might
reasonably be expected to cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the
Securities.

     (29) No Registration. Assuming the accuracy of the representations and
warranties made by, and compliance with the covenants of, the Purchasers in
Section B hereof, no registration of the Securities under the Securities Act is
required in connection with the offer and sale of the Securities by the Company
to the Purchasers as contemplated by this Agreement.

     (30) Form D. The Company agrees to file one or more Forms D with respect to
the Securities on a timely basis as required under Regulation D under the
Securities Act to claim the exemption provided by Rule 506 of Regulation D and
to provide a copy thereof to the Purchasers promptly after such filing.

13

--------------------------------------------------------------------------------

     (31) Certain Future Financings and Related Actions. The Company will not
sell, offer to sell, solicit offers to buy or otherwise negotiate in respect of
any “security” (as defined in the Securities Act) that is or could be integrated
with the sale of the Shares in a manner that would require the registration of
the Securities under the Securities Act.

     (32) Use of Proceeds. The Company intends that the net proceeds from the
Offering will be used to fund working capital and for other general corporate
purposes.

     (33) Disclosure. The Company understands and confirms that each of the
Purchasers will rely on the foregoing representations in effecting transactions
in securities of the Company. All disclosure provided by the Company to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby furnished by or on the behalf of the Company are true and correct in all
material respects and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. To the Company’s knowledge, no material event or circumstance has
occurred or information exists with respect to the Company or any of its
subsidiaries or its or their business, properties, operations or financial
conditions, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed.

D. Understandings

     Each of the Purchasers understands, acknowledges and agrees with the
Company as follows:

     (1) No federal or state agency or authority has made any finding or
determination as to the accuracy or adequacy of the Offering Documents or as to
the fairness of the terms of the Offering nor any recommendation or endorsement
of the Securities. Any representation to the contrary is a criminal offense. In
making an investment decision, Purchasers must rely on their own examination of
the Company and the terms of the Offering, including the merits and risks
involved.

     (2) The Offering is intended to be exempt from registration under the
Securities Act by virtue of Section 4(2) of the Securities Act and the
provisions of Rule 506 of Regulation D thereunder, which is in part dependent
upon the truth, completeness and accuracy of the statements made by the
Purchaser herein and in the Purchaser Questionnaire.

     (3) There can be no assurance that the Purchaser will be able to sell or
dispose of the Securities. It is understood that in order not to jeopardize the
Offering’s exempt status under Section 4(2) of the Securities Act and Regulation
D, any transferee may, at a minimum, be required to fulfill the investor
suitability requirements thereunder.

14

--------------------------------------------------------------------------------

     (4) The Purchaser acknowledges that the Offering is confidential and
non-public and agrees that all information about the Offering shall be kept in
confidence by the Purchaser until the public announcement of the Offering by the
Company. The Purchaser acknowledges that the foregoing restrictions on the
Purchaser’s use and disclosure of any such confidential, non-public information
contained in the above-described documents restricts the Purchaser from trading
in the Company’s securities to the extent such trading is on the basis of
material, non-public information of which the Purchaser is aware. Except for the
terms of the Offering Documents and the fact that the Company is considering
consummating the transactions contemplated therein, the Company confirms that
neither the Company nor, to its knowledge, any other person acting on its
behalf, has provided any of the Purchasers or their agents or counsel with any
information that constitutes material, non-public information in connection with
this Offering.

     (5) The Purchaser agrees that beginning on the date hereof until the
Offering is publicly announced by the Company (which the Company has agreed to
undertake in accordance with the provisions of Section F(2) hereof), the
Purchaser will not enter into any Short Sales. For purposes of the foregoing
sentence, a “Short Sale” by a Purchaser means a sale of Common Stock that is
marked as a short sale and that is executed at a time when such Purchaser has no
equivalent offsetting long position in the Common Stock, exclusive of the
Shares. For purposes of determining whether a Purchaser has an equivalent
offsetting long position in the Common Stock, all Common Stock that would be
issuable upon exercise in full of all options then held by such Purchaser
(assuming that such options were then fully exercisable, notwithstanding any
provisions to the contrary, and giving effect to any exercise price adjustments
scheduled to take effect in the future) shall be deemed to be held long by such
Purchaser.

     (6) In the United Kingdom, the Common Stock will only be available for
subscription pursuant to the Offering to persons of a kind described in Article
19 (Investment Professionals), Article 48 (Certified High Net Worth
Individuals), Article 49 (High Net Worth Companies, Unincorporated Association
etc), and/or Article 50 (Sophisticated Investors) of the FPO, as presently in
effect, and in circumstances that will not constitute an offer to the public in
the United Kingdom within the meaning of the EU Prospectus Directive
(2003/71/EC), and the Financial Services and Markets Act 2000, as amended, and
the rules and regulations promulgated thereunder.

E. Covenants of the Company

     (1) The Company hereby agrees that, for a period of ninety (90) days after
Closing, it shall not issue or sell any Common Stock of the Company, any
warrants or other rights to acquire Common Stock or any other securities that
are convertible into Common Stock, with the exception of issuances or sales
related to a strategic transaction, pursuant to the exercise of an option,
warrant or other right to acquire Common Stock outstanding as of the date of
this Agreement, or to an employee, director, consultant, supplier, lender or
lessor, or any option grant or issuance.

     (2) By 5:30 p.m. (New York City time) on the second trading day following
the execution of this Agreement), the Company shall issue press releases
disclosing the transactions contemplated hereby (and the material terms hereof)
and the Closing. On the second trading day following the execution of this
Agreement, the Company will file a Current Report on Form 8-K disclosing the
material terms of the Offering Documents (and attach as exhibits thereto the
Offering Documents), and disclosing the Closing.

15

--------------------------------------------------------------------------------

     (3) The Company will indemnify and hold each Purchaser and its directors,
officers, stockholders, partners, employees, members and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (each, an “Purchaser Party”)
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs, expenses, actions, causes of action, suits,
penalties and fees, including all judgments, amounts paid in settlements, court
costs and reasonable out-of-pocket attorneys’ fees and costs of investigation
(collectively, “Losses”) that any such Purchaser Party may suffer or incur as a
result of, arising out of or relating to (a) any misrepresentation, breach or
inaccuracy of any representation, warranty, covenant, obligation or agreement
made by the Company in any Offering Document or (b) any cause of action, suit or
claim brought or made against any Purchaser Party by a third party (including
for these purposes a derivative action brought on behalf of the Company) and
arising out of or resulting from (i) the execution, delivery, performance or
enforcement of the Transaction Documents, or (ii) the status of such Purchaser
party or holder of the Securities as an investor in the Company pursuant to the
transactions contemplated by the Transaction Documents; provided, that an
Purchaser Party shall not be entitled to indemnification to the extent any of
the foregoing is caused by such Purchaser Party’s gross negligence, material
violation of law or regulation or willful misconduct. In addition to the
indemnity contained herein, the Company will reimburse each Purchaser Party for
its reasonable and documented out-of-pocket legal and other expenses (including
the reasonable out-of-pocket cost of any investigation, preparation and travel
in connection therewith) as incurred in connection therewith, as promptly as
practicable after such expenses are incurred and invoiced.

     (4) The Company covenants and agrees that neither it nor any of its
subsidiaries, or other Person acting on its or their behalf will provide a
Purchaser or its agents or counsel with any material, non-public information
regarding the Company or its subsidiaries without the prior express consent of
the Purchase; provided, that no such consent shall be required prior to
disclosing any such material, non-public information to (a) a director of the
Company (but only when made to such director in his or her capacity as a
director) or (b) the Purchaser when such disclosure is required by the express
terms of this Agreement. The Company understands that the Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.

     (5) The Company shall not sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in Section 2 of the
Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchaser, or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any trading market in a manner that would require stockholder
approval of the sale of the securities to the Purchasers.

     (6) The Company shall, no later than ten (10) business days following (i)
Closing; and (ii) receipt by the Company of an affidavit of lost stock
certificate from Cross Atlantic Technology Fund, II. L.P. (in form and substance
satisfactory to the Company’s transfer agent), cause its transfer agent to issue
to Cross Atlantic Technology Fund, II, L.P. a replacement certificate for one
hundred seventy-nine thousand five hundred ten (179,510) shares of the Company’s
Common Stock currently owned of record by Cross Atlantic Technology Fund, II,
LP.

16

--------------------------------------------------------------------------------

     (7) With a view to making available to the Purchasers the benefits of Rule
144 promulgated under the Securities Act or any other similar rule or regulation
of the Commission that may at any time permit the Purchasers to sell securities
of the Company to the public without registration, the Company agrees to use
reasonable best efforts to:

            (a) make and keep public information available, as those terms are
understood and defined in Rule 144;

            (b) file with the Commission in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act so long as the Company remains subject to such requirements (it
being understood that nothing herein shall limit the Company’s obligations under
the Purchase Agreement) and the filing of such reports and other documents is
required for the applicable provisions of Rule 144; and

            (c) furnish to each Purchaser so long as such Purchaser owns
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company if such reports are not publicly available via EDGAR, and (iii) such
other information as may be reasonably requested to permit the Holders to sell
such securities pursuant to Rule 144 without registration.

      (8) The Company shall not without the prior consent of a Purchaser
knowingly enter into any transaction or take any other action which would create
any liability under Section 16(b) of the Exchange Act, or the rules promulgated
thereunder by the Commission, on the part of such Purchaser as a consequence of
having purchased the Securities under this Agreement or having exercised any
Warrants for Warrant Shares. For purposes of this Section, the Company shall be
deemed to have knowledge of the application to the Company’s actions of Section
16 of the Exchange Act and the rules promulgated thereunder by the Commission.

F. Use of Personal Data

     The Company will collect and use personal information of the Purchaser (A)
for the purposes of (i) its purchase of Securities and the performance of this
Agreement; (ii) the issuance of a certificate representing the Shares and
Warrant Shares in the name of such Purchaser and (iii) the Company’s obligation
to deliver to such Purchaser any notices and other communications that may be
required by the terms of this Agreement or otherwise; and (B) as may be required
by law or other regulatory body.

     The Purchaser’s name and address will be included on the Schedule of
Purchasers, and will be publicly filed with the Securities and Exchange
Commission.

     The Purchaser acknowledges that the Company, and certain other entities to
whom their personal data are disclosed in accordance with the above provisions,
are located in the U.S., whose laws do not give the same level of protection to
personal data as in the European Union (the “EU’). To the extent the Company
collects the Purchaser’s personal data from an entity or using equipment in the
EU, the Company will take commercially reasonable steps to ensure that it
implements appropriate security measures to protect the Purchaser’s personal
data against unauthorised access and accidental loss and damage.

17

--------------------------------------------------------------------------------

     The Purchaser hereby consents to such disclosure and processing of their
personal information by the Company.

G. Miscellaneous

     (1) All pronouns and any variations thereof used herein shall be deemed to
refer to the masculine, feminine, singular or plural, as identity of the person
or persons may require.

     (2) Any notice or other document required or permitted to be given or
delivered to the Purchasers shall be in writing and sent (a) by fax if the
sender on the same day sends a confirming copy of such notice by an
internationally recognized overnight delivery service (charges prepaid) or (b)
by an internationally recognized overnight delivery service (with charges
prepaid):

          (i) if to the Company, at

               Voxware, Inc. 
               300 American Metro Blvd. 
               Suite 155 
               Hamilton, New Jersey 08619 
               Fax No.: 609-514-4103 
               Attention: Chief Executive Officer

               or such other address as it shall have specified to the Purchaser
in writing, with a copy (which shall not constitute notice) to:

               Morgan Lewis & Bockius, LLP 
               502 Carnegie Center 
               Princeton, New Jersey 08540 
               Fax No.: 609-919-6701 
               Attention: Andrew P. Gilbert, Esq.

          (ii) if to the Purchaser, at its address set forth on the signature
page to this Agreement, or such other address as it shall have specified to the
Company in writing.

     (3) Failure of the Company to exercise any right or remedy under this
Agreement or any other agreement between the Company and the Purchaser, or
otherwise, or delay by the Company in exercising such right or remedy, will not
operate as a waiver thereof. No waiver by the Company will be effective unless
and until it is in writing and signed by the Company.

18

--------------------------------------------------------------------------------

     (4) This Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the State of New Jersey, as such laws
are applied by the New Jersey courts to agreements entered into and to be
performed in New Jersey by and between residents of New Jersey, and shall be
binding upon the Purchaser, the Purchaser’s heirs, estate, legal
representatives, successors and assigns and shall inure to the benefit of the
Company, its successors and assigns. The Company and each Purchaser hereby
submits to the exclusive jurisdiction of the federal and state courts residing
in the State of New Jersey, and waives any objection to venue with respect to
actions brought in such courts.

     (5) If any provision of this Agreement is held to be invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof that may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provisions hereof.

     (6) The parties understand and agree that, unless provided otherwise
herein, money damages would not be a sufficient remedy for any breach of the
Agreement by the Company or the Purchaser and that the party against which such
breach is committed shall be entitled to equitable relief, including injunction
and specific performance, as a remedy for any such breach. Such remedies shall
not, unless provided otherwise herein, be deemed to be the exclusive remedies
for a breach by either party of the Agreement but shall be in addition to all
other remedies available at law or equity to the party against which such breach
is committed.

     (7) The obligations of each Purchaser under this Agreement are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser. The decision of each Purchaser to purchase Securities pursuant to
this Agreement has been made by such Purchaser independently of any other
Investor. Nothing contained herein, and no action taken by any Purchaser
pursuant hereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of group or entity, or create
a presumption that the Purchasers are in any way acting in concert or as a group
or entity with respect to such obligations or the transactions contemplated by
this Agreement or any other matters, and the Company acknowledges that, to its
knowledge, the Purchaser are not acting in concert or as a group with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with such Purchaser making its investment hereunder and
that no other Purchaser will be acting as agent of such Purchaser in connection
with monitoring such Purchaser’s investment in the Securities or enforcing its
rights under the Offering Documents. The Company and each Purchaser confirms
that each Purchaser has independently participated with the Company in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Offering Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. The use of a single agreement to effectuate the
purchase and sale of the Securities contemplated hereby was solely in the
control of the Company, not the action or decision of any Investor, and was done
solely for the convenience of the Company and not because it was required or
requested to do so by any Investor. It is expressly understood and agreed that
each provision contained in this Agreement and in each other Offering Document
is between the Company and a Purchaser, solely, and not between the Company and
the Purchasers collectively and not between and among Purchasers.

19

--------------------------------------------------------------------------------

     (8) Except as otherwise provided herein, this Agreement may be amended, and
compliance with any provision of this Agreement may be omitted or waived, only
by the written agreement of the Company and the Purchasers (or their permitted
transferees) holding at least a majority of the number of outstanding Shares in
the aggregate sold the Purchasers in this Offering.

     (9) This Agreement may be executed in any number of counterparts, each such
counterpart shall be deemed to be an original instrument, and all such
counterparts together shall constitute but one agreement. Facsimile transmission
of execution copies or signature pages for this Agreement shall be legal, valid
and binding execution and delivery for all purposes.

     (10) This Agreement, together with the agreements and documents executed
and delivered in connection with this Agreement, constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof.

H. Signature

     The signature page of this Agreement is contained as part of the applicable
subscription package, entitled “Signature Page.”

* * * * * * *

20

--------------------------------------------------------------------------------

SIGNATURE PAGE

     The Purchaser hereby subscribes for such number of Shares as shall equal
the Subscription Amount as set forth below, divided by the Offering Price, and
shall also receive a Warrant to purchase such number of shares of Common Stock
calculated as set forth in this Agreement, and agrees to be bound by the terms
and conditions of this Agreement.

PURCHASER

Total Subscription Amount: $1,999,999.75
Total number of Shares: 1,142,857

Co-Investment Fund II, L.P.
By: Co-Invest Management II, L.P., its General Partner
By: Co-Invest II Capital Partners, Inc., its General Partner

/s/ Gerry McCrory, Managing Director    Signature of Subscriber    Signature of
Joint Purchaser  (and title, if applicable)    (if any)    20-3863585     
Taxpayer Identification or Social    Taxpayer Identification or Social  Security
Number    Security Number of Joint Purchaser (if any)    Co-Investment Fund II,
L.P.      Name (please print as name will appear    on stock certificate)       
5 Radnor Corporate Center., Suite 555    Number and Street        100 Matsonford
Road      Number and Street        Radnor, PA  19087   City, State  Zip Code    
  ACCEPTED BY:        VOXWARE, INC.          By:    /s/ Scott J. Yetter       
Name: Scott J. Yetter  Title: President and CEO     


--------------------------------------------------------------------------------

SIGNATURE PAGE

     The Purchaser hereby subscribes for such number of Shares as shall equal
the Subscription Amount as set forth below, divided by the Offering Price, and
shall also receive a Warrant to purchase such number of shares of Common Stock
calculated as set forth in this Agreement, and agrees to be bound by the terms
and conditions of this Agreement.

PURCHASER

Total Subscription Amount: $499,999.50
Total number of Shares: 285,714

Edison Venture Fund V, L.P.

/s/ Joseph A. Allegra,      A General Partner of the General Partner     
Signature of Subscriber    Signature of Joint Purchaser  (and title, if
applicable)    (if any)      01-0632445        Taxpayer Identification or
Social  Taxpayer Identification or Social  Security Number    Security Number of
Joint Purchaser (if any)    Edison Venture Fund V, L.P.      Name (please print
as name will appear      on stock certificate)        1009 Lenox Drive     
Number and Street        Lawrenceville, NJ  08648     City, State  Zip Code     
        

ACCEPTED BY:

  

VOXWARE, INC.

    

By:  /s/ Scott J. Yetter      Name: Scott J. Yetter   Title: President and CEO 


2

--------------------------------------------------------------------------------

Schedule A

Wire Transfer Instructions

PLEASE SEND WIRE TRANSFERS TO THE ACCOUNT AS FOLLOWS:

Bank:  Silicon Valley Bank         ABA No.:         121140399    Account #:   
3300587325  Swift Code:  SVBKUS6S  Account Name:  Voxware, Inc. 


--------------------------------------------------------------------------------

Exhibit A

Form of Warrant

 

 

 

 

 

 

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------

THIS COMMON STOCK WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD
OR TRANSFERRED UNLESS SUCH SALE OR TRANSFER IS IN ACCORDANCE WITH THE
REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS OR SOME OTHER
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS IS
AVAILABLE WITH RESPECT THERETO.

        Warrant No. [       ]    Number of Shares: [       ]      (subject to
adjustment)  Date of Issuance: [       ], 2009         Original Issue Date (as
defined in      Section 2(a)): [       ], 2009     


Voxware, Inc.

Common Stock Purchase Warrant

(Void after [       ], 2012)

     Voxware, Inc., a Delaware corporation (the “Company”), for value received,
hereby certifies that [__________], or its registered assigns (the “Registered
Holder”), is entitled, subject to the terms and conditions set forth below, to
purchase from the Company, at any time or from time to time on or after the date
that is six (6) months after date of issuance and on or before 5:00 p.m.
(Eastern time) on [____], 2012 (the “Exercise Period”), [__________] shares of
Common Stock, $0.001 par value per share, of the Company (“Common Stock”), at a
purchase price of $2.50 per share. The shares purchasable upon exercise of this
Warrant, and the purchase price per share, each as adjusted from time to time
pursuant to the provisions of this Warrant, are hereinafter referred to as the
“Warrant Shares” and the “Purchase Price,” respectively. This Warrant is one of
a series of Warrants issued by the Company in connection with a private
placement of Common Stock and of like tenor, except as to the number of shares
of Common Stock subject thereto (collectively, the “Company Warrants”).

     1. Exercise.

          (a) Exercise for Cash. To effect exercises hereunder, the Registered
Holder shall not be required to physically surrender this Warrant. Execution and
delivery via facsimile of the purchase form appended hereto as Exhibit I (the
"Purchase Form") with respect to less than all of the Warrant Shares shall have
the same effect as cancellation of the original Warrant and issuance of a new
Warrant evidencing the right to purchase the remaining number of Warrant Shares.
Execution and delivery via facsimile of the Purchase Notice for all of the
Warrant Shares shall have the same effect as cancellation of the original
Warrant after delivery of the Warrant Shares. Upon such delivery of the attached
Purchase Notice to the Company at its address for notice set forth herein and
upon payment of the then-applicable Purchase Price multiplied by the number of
Warrant Shares that the Registered Holder intends to purchase hereunder, the
Company shall on or before the third (3rd) Trading Day after receipt thereof
issue and deliver to the Registered Holder, a certificate for the Warrant Shares
issuable upon such exercise.

A-2

--------------------------------------------------------------------------------

          (b) Exercise Date. Each exercise of this Warrant shall be deemed to
have been effected immediately prior to the close of business on the day on
which this Warrant shall have been surrendered to the Company as provided in
Section 1(a) above (the “Exercise Date”). At such time, the person or persons in
whose name or names any certificates for Warrant Shares shall be issuable upon
such exercise as provided in Section 1(c) below shall be deemed to have become
the holder or holders of record of the Warrant Shares represented by such
certificates.

     2. Adjustments.

          (a) Adjustment for Stock Splits and Combinations. If the Company shall
at any time or from time to time after the date on which this Warrant was first
issued (or, if this Warrant was issued upon partial exercise of, or in
replacement of, another warrant of like tenor, then the date on which such
original warrant was first issued) (the “Original Issue Date”) effect a
subdivision of the outstanding Common Stock, the Purchase Price then in effect
immediately before that subdivision shall be proportionately decreased. If the
Company shall at any time or from time to time after the Original Issue Date
combine the outstanding shares of Common Stock, the Purchase Price then in
effect immediately before the combination shall be proportionately increased.
Any adjustment under this paragraph shall become effective at the close of
business on the date the subdivision or combination becomes effective.

          (b) Adjustment for Certain Dividends and Distributions. In the event
the Company at any time, or from time to time after the Original Issue Date
shall make or issue, or fix a record date for the determination of holders of
Common Stock entitled to receive, a dividend or other distribution payable in
additional shares of Common Stock, then and in each such event the Purchase
Price then in effect immediately before such event shall be decreased as of the
time of such issuance or, in the event such a record date shall have been fixed,
as of the close of business on such record date, by multiplying the Purchase
Price then in effect by a fraction:

               (1) the numerator of which shall be the total number of shares of
Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date, and

               (2) the denominator of which shall be the total number of shares
of Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date plus the number of shares
of Common Stock issuable in payment of such dividend or distribution; provided,
however, that if such record date shall have been fixed and such dividend is not
fully paid or if such distribution is not fully made on the date fixed therefor,
the Purchase Price shall be recomputed accordingly as of the close of business
on such record date and thereafter the Purchase Price shall be adjusted pursuant
to this paragraph as of the time of actual payment of such dividends or
distributions.

Simultaneously with any adjustment to the Purchase Price pursuant to Sections
2(a) and 2(b), the number of Warrant Shares which may be purchased upon exercise
of this Warrant shall be increased or decreased proportionately, so that after
such adjustment, the aggregate amount of the adjusted Purchase Price multiplied
by the aggregate adjusted amount of Warrant Shares shall equal the aggregate
amount of the unadjusted Purchase Price multiplied by the aggregate unadjusted
amount of Warrant Shares.

A-3

--------------------------------------------------------------------------------

          (c) Adjustments for Other Dividends and Distributions. In the event
the Company at any time or from time to time after the Original Issue Date shall
make or issue, or fix a record date for the determination of holders of Common
Stock entitled to receive, a dividend or other distribution payable in
securities of the Company (other than shares of Common Stock) or in cash or
other property (other than regular cash dividends paid out of earnings or earned
surplus, determined in accordance with generally accepted accounting
principles), then and in each such event provision shall be made so that the
Registered Holder shall receive upon exercise hereof, in addition to the number
of shares of Common Stock issuable hereunder, the kind and amount of securities
of the Company, cash or other property which the Registered Holder would have
been entitled to receive had this Warrant been exercised on the date of such
event and had the Registered Holder thereafter, during the period from the date
of such event to and including the Exercise Date, retained any such securities
receivable during such period, giving application to all adjustments called for
during such period under this Section 2 with respect to the rights of the
Registered Holder.

          (d) Adjustment for Reorganization. If there shall occur any
reorganization, recapitalization, reclassification, consolidation or merger
involving the Company in which the Common Stock is converted into or exchanged
for securities, cash or other property (collectively, a “Reorganization”), then,
following such Reorganization, the Registered Holder shall receive upon exercise
hereof the kind and amount of securities, cash or other property which the
Registered Holder would have been entitled to receive pursuant to such
Reorganization if such exercise had taken place immediately prior to such
Reorganization. Notwithstanding the foregoing sentence, if (x) there shall occur
any Reorganization in which the Common Stock is converted into or exchanged for
anything other than solely equity securities, and (y) the common stock of the
acquiring or surviving company is publicly traded, then, as part of such
Reorganization, (i) the Registered Holder shall have the right thereafter to
receive upon the exercise hereof such number of shares of common stock of the
acquiring or surviving company as is determined by multiplying (A) the number of
shares of Common Stock subject to this Warrant immediately prior to such
Reorganization by (B) a fraction, the numerator of which is the Fair Market
Value (as defined below) per share of Common Stock as of the effective date of
such Reorganization, and the denominator of which is the fair market value per
share of common stock of the acquiring or surviving company as of the effective
date of such transaction, as determined in good faith by the Board (using the
principles set forth in Sections 2(d)(i) and 2(d)(ii) to the extent applicable),
and (ii) the exercise price per share of common stock of the acquiring or
surviving company shall be the Purchase Price divided by the fraction referred
to in clause (B) above. In any such case, appropriate adjustment (as determined
in good faith by the Board) shall be made in the application of the provisions
set forth herein with respect to the rights and interests thereafter of the
Registered Holder, to the end that the provisions set forth in this Section 2
(including provisions with respect to changes in and other adjustments of the
Purchase Price) shall thereafter be applicable, as nearly as reasonably may be,
in relation to any securities, cash or other property thereafter deliverable
upon the exercise of this Warrant.

A-4

--------------------------------------------------------------------------------

          The Fair Market Value per share of Common Stock shall be determined as
follows:

               (1) If the Common Stock is listed on a national securities
exchange, the Nasdaq Capital Market, Nasdaq Global Market, the NYSE Amex LLC or
another nationally recognized trading system, including the OTC Bulletin Board,
the Fair Market Value per share of Common Stock shall be deemed to be the
average of the high and low reported sale prices per share of Common Stock
thereon on the trading day immediately preceding the date thereof (provided that
if no such price is reported on such day, the Fair Market Value per share of
Common Stock shall be determined pursuant to clause (2) below).

               (2) If the Common Stock is not listed on a national securities
exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the NYSE Amex LLC
or another nationally recognized trading system, including the OTC Bulletin
Board, the Fair Market Value per share of Common Stock shall be deemed to be the
amount most recently determined in good faith by the Board of Directors of the
Company (the “Board”) to represent the fair market value per share of the Common
Stock (including without limitation a determination for purposes of granting
Common Stock options or issuing Common Stock under any plan, agreement or
arrangement with employees of the Company); and, upon request of the Registered
Holder, the Board (or a representative thereof) shall, as promptly as reasonably
practicable but in any event not later than ten (10) days after such request,
notify the Registered Holder of the Fair Market Value per share of Common Stock
and furnish the Registered Holder with reasonable documentation of the Board’s
determination of such Fair Market Value. Notwithstanding the foregoing, if the
Board has not made such a determination within the three-month period prior to
the date thereof, then the Board shall make, and shall provide or cause to be
provided to the Registered Holder notice of, a determination of the Fair Market
Value per share of the Common Stock within fifteen (15) days of a request by the
Registered Holder that it do so.

          (e) Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment of the Purchase Price pursuant to this Section 2, the
Company at its expense shall, as promptly as reasonably practicable but in any
event not later than ten (10) days thereafter, compute such adjustment or
readjustment in accordance with the terms hereof and furnish to the Registered
Holder a certificate setting forth such adjustment or readjustment (including
the kind and amount of securities, cash or other property for which this Warrant
shall be exercisable and the Purchase Price) and showing in detail the facts
upon which such adjustment or readjustment is based. The Company shall, as
promptly as reasonably practicable after the written request at any time of the
Registered Holder (but in any event not later than ten (10) days thereafter),
furnish or cause to be furnished to the Registered Holder a certificate setting
forth (i) the Purchase Price then in effect and (ii) the number of shares of
Common Stock and the amount, if any, of other securities, cash or property which
then would be received upon the exercise of this Warrant.

     3. Fractional Shares. The Company shall not be required upon the exercise
of this Warrant to issue any fractional shares, but shall pay the value thereof
to the Registered Holder in cash on the basis of the Fair Market Value per share
of Common Stock, as determined pursuant to Section 2(d) above.

A-5

--------------------------------------------------------------------------------

     4. Transfers, etc.

          (a) Notwithstanding anything to the contrary contained herein, this
Warrant and the Warrant Shares shall not be sold or transferred unless either
(i) they first shall have been registered under the Securities Act of 1933, as
amended (the “Act”), or (ii) such sale or transfer shall be exempt from the
registration requirements of the Act and the Company shall have been furnished
with an opinion of legal counsel, reasonably satisfactory to the Company, to the
effect that such sale or transfer is exempt from the registration requirements
of the Act. Notwithstanding the foregoing, no registration or opinion of counsel
shall be required for (i) a transfer by a Registered Holder which is an entity
to a wholly owned subsidiary of such entity, a transfer by a Registered Holder
which is a partnership to a partner of such partnership or a retired partner of
such partnership or to the estate of any such partner or retired partner, or a
transfer by a Registered Holder which is a limited liability company to a member
of such limited liability company or a retired member or to the estate of any
such member or retired member, provided that the transferee in each case agrees
in writing to be subject to the terms of this Section 4, or (ii) a transfer made
in accordance with Rule 144 under the Act.

          (b) Each certificate representing Warrant Shares shall bear a legend
substantially in the following form:

“The securities represented hereby have not been registered under the Securities
Act of 1933, as amended, or any state securities laws and neither the securities
nor any interest therein may not be offered, sold, transferred, pledged or
otherwise disposed of except pursuant to an effective registration under such
act or an exemption from registration, which, in the opinion of counsel
reasonably satisfactory to counsel for this corporation, is available.”

     The foregoing legend shall be removed from the certificates representing
any Warrant Shares, at the request of the holder thereof, at such time as they
become eligible for resale pursuant to Rule 144 under the Act or at such time as
the Warrant Shares are sold or transferred in accordance with the requirements
of a registration statement of the Company on Form S-3, or such other form as
may then be in effect.

          (c) The Company will maintain a register containing the name and
address of the Registered Holder of this Warrant. The Registered Holder may
change its address as shown on the warrant register by written notice to the
Company requesting such change.

          (d) Subject to the provisions of Section 4 hereof, this Warrant and
all rights hereunder are transferable, in whole or in part, upon surrender of
this Warrant with a properly executed assignment (in the form of Exhibit II
hereto) at the principal office of the Company (or, if another office or agency
has been designated by the Company for such purpose, then at such other office
or agency).

     5. No Impairment. The Company will not, by amendment of its charter or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Registered Holder against impairment.

A-6

--------------------------------------------------------------------------------

     6. Notices of Record Date, etc. In the event:

          (a) the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time deliverable upon the exercise of this
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, or to receive any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right; or

          (b) of any capital reorganization of the Company, any reclassification
of the Common Stock of the Company, any consolidation or merger of the Company
with or into another corporation, or any transfer of all or substantially all of
the assets of the Company; or

          (c) of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company, then, and in each such case, the Company will send or
cause to be sent to the Registered Holder a notice specifying, as the case may
be, (i) the record date for such dividend, distribution or right, and the amount
and character of such dividend, distribution or right, or (ii) the effective
date on which such reorganization, reclassification, consolidation, merger,
transfer, dissolution, liquidation or winding-up is to take place, and the time,
if any is to be fixed, as of which the holders of record of Common Stock (or
such other stock or securities at the time deliverable upon the exercise of this
Warrant) shall be entitled to exchange their shares of Common Stock (or such
other stock or securities) for securities or other property deliverable upon
such reorganization, reclassification, consolidation, merger, transfer,
dissolution, liquidation or winding-up. Such notice shall be sent at least ten
(10) days prior to the record date or effective date for the event specified in
such notice.

     7. Reservation of Stock. The Company will at all times reserve and keep
available, solely for issuance and delivery upon the exercise of this Warrant,
such number of Warrant Shares and other securities, cash and/or property, as
from time to time shall be issuable upon the exercise of this Warrant.

     8. Exchange or Replacement of Warrants.

          (a) Upon the surrender by the Registered Holder, properly endorsed, to
the Company at the principal office of the Company, the Company will, subject to
the provisions of Section 4 hereof, issue and deliver to or upon the order of
the Registered Holder, at the Company’s expense, a new Warrant or Warrants of
like tenor, in the name of the Registered Holder or as the Registered Holder
(upon payment by the Registered Holder of any applicable transfer taxes) may
direct, calling in the aggregate on the face or faces thereof for the number of
shares of Common Stock (or other securities, cash and/or property) then issuable
upon exercise of this Warrant.

          (b) Upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction or mutilation of this Warrant and (in the case of
loss, theft or destruction) upon delivery of an indemnity agreement (with surety
if reasonably required) in an amount reasonably satisfactory to the Company, or
(in the case of mutilation) upon surrender and cancellation of this Warrant, the
Company will issue, in lieu thereof, a new Warrant of like tenor. 

A-7

--------------------------------------------------------------------------------

     9. Notices. Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed given and effective on the earliest of (i) the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in this Section prior to 5:30 p.m. (New York City
time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 5:30 p.m. (New York City time) on any Trading Day, (iii) the Trading
Day following the date of mailing, if sent by nationally recognized overnight
courier service with next day delivery specified, or (iv) upon actual receipt by
the party to whom such notice is required to be given. The addresses for such
communications shall be: (i) if to the Company, to Voxware, Inc., 300 American
Metro Blvd., Suite 155, Hamilton, New Jersey 08619, Facsimile: (609) 514-4301,
Attention: Chief Executive Officer, or such other address as the Company shall
so notify the Holder, or (ii) if to the Holder, to the address or facsimile
number last furnished to the Company in writing by the Registered Holder. All
notices and other communications from the Company to the Registered Holder in
connection herewith shall be mailed by certified or registered mail, postage
prepaid, or sent via a reputable nationwide overnight courier service
guaranteeing next business day delivery, to the address last furnished to the
Company in writing by the Registered Holder.

     10. No Rights as Stockholder. Until the exercise of this Warrant, the
Registered Holder shall not have or exercise any rights by virtue hereof as a
stockholder of the Company. Notwithstanding the foregoing, in the event (i) the
Company effects a split of the Common Stock by means of a stock dividend and the
Purchase Price of and the number of Warrant Shares are adjusted as of the date
of the distribution of the dividend (rather than as of the record date for such
dividend), and (ii) the Registered Holder exercises this Warrant between the
record date and the distribution date for such stock dividend, the Registered
Holder shall be entitled to receive, on the distribution date, the stock
dividend with respect to the shares of Common Stock acquired upon such exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.

     11. Amendment or Waiver. This Warrant may only be modified or amended or
the provisions hereof waived with the written consent of the Company and the
Registered Holder.

     12. Section Headings. The section headings in this Warrant are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties.

     13. Governing Law. This Warrant will be governed by and construed in
accordance with the internal laws of the State of New Jersey (without reference
to the conflicts of law provisions thereof).

     14. Facsimile Signatures. This Warrant may be executed by facsimile
signature.

* * * * * * *

A-8

--------------------------------------------------------------------------------

       EXECUTED as of the Date of Issuance indicated above.

VOXWARE, INC.      By:      Name: Scott J. Yetter   Title: President and CFO   


[ Signature Page – Warrant – Voxware, Inc. ]

A-9

--------------------------------------------------------------------------------

EXHIBIT I

PURCHASE FORM

      To: Voxware Inc.  Dated:                        


     The undersigned, pursuant to the provisions set forth in the attached
Warrant (No. ___), hereby purchases __________ shares of the Common Stock of
Voxware, Inc. covered by such Warrant.

     The undersigned herewith makes payment of $__________ in lawful money of
the United States representing the full purchase price for such shares at the
price per share provided for in such Warrant.

Signature:      Address:       


A-10

--------------------------------------------------------------------------------

EXHIBIT II

ASSIGNMENT FORM

     FOR VALUE RECEIVED, ______________________________________ hereby sells,
assigns and transfers all of the rights of the undersigned under the attached
Warrant (No. ____) with respect to the number of shares of Common Stock of
Voxware, Inc. covered thereby set forth below, unto:

Name of Assignee        Address        No. of Shares  




      Dated:              Signature:   


A-11

--------------------------------------------------------------------------------

EXHIBIT B

Voxware, Inc.
Confidential Purchaser Questionnaire

Before any sale of Shares or Warrants by Voxware, Inc. can be made to you, this
Questionnaire must be completed and returned to Voxware, Inc, Attn: William
Levering, 300 American Metro Blvd., Suite 155, Hamilton, New Jersey 08619.

1.  IF YOU ARE AN INDIVIDUAL PLEASE FILL IN THE IDENTIFICATION QUESTIONS IN (A)
IF YOU ARE AN ENTITY PLEASE FILL IN THE IDENTIFICATION QUESTIONS IN (B)

A. INDIVIDUAL IDENTIFICATION QUESTIONS

Name    (Exact name as it should appear on stock certificate) 

Residence Address   

Home Telephone Number   

Fax Number   

Date of Birth   

Social Security Number   


B. IDENTIFICATION QUESTIONS FOR ENTITIES

Name    (Exact name as it will appear on stock certificate) 

Address of Principal       Place of Business   

State (or Country) of Formation       or Incorporation   

Contact Person   

Telephone Number  (     ) 

Type of Entity       (corporation, partnership,       trust, etc.)   

Was entity formed for the purpose of this investment?  Yes           No         


2. DESCRIPTION OF INVESTOR

The following information is required to ascertain whether you would be deemed
an “accredited investor” as defined in Rule 501 of Regulation D under the
Securities Act. Please check whether you are any of the following:

c  

a corporation or partnership with total assets in excess of $5,000,000, not
organized for the purpose of this particular investment

c      

private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940, a U.S. venture capital fund which invests
primarily through private placements in non-publicly traded securities and makes
available (either directly or through co-investors) to the portfolio companies
significant guidance concerning management, operations or business objectives


B-1

--------------------------------------------------------------------------------


c

a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958

c     

an investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act

c

a trust not organized to make this particular investment, with total assets in
excess of $5,000,000 whose purchase is directed by a sophisticated person as
described in Rule 506(b)(2)(ii) of the Securities Act of 1933 and who completed
item 4 below of this questionnaire

c

a bank as defined in Section 3(a)(2) or a savings and loan association or other
institution defined in Section 3(a)(5)(A) of the Securities Act of 1933 acting
in either an individual or fiduciary capacity

c

an insurance company as defined in Section 2(13) of the Securities Act of 1933

c

an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974 (i) whose investment decision is made by
a fiduciary which is either a bank, savings and loan association, insurance
company, or registered investment advisor, or (ii) whose total assets exceed
$5,000,000, or (iii) if a self-directed plan, whose investment decisions are
made solely by a person who is an accredited investor and who completed Part I
of this questionnaire;

c  

a charitable, religious, educational or other organization described in Section
501(c)(3) of the Internal Revenue Code, not formed for the purpose of this
investment, with total assets in excess of $5,000,000

c

an entity not located in the U.S. none of whose equity owners are U.S. citizens
or U.S. residents

c

a broker or dealer registered under Section 15 of the Securities Exchange Act of
1934

c

a plan having assets exceeding $5,000,000 established and maintained by a
government agency for its employees

c

an individual who had individual income from all sources during each of the last
two years in excess of $200,000 or the joint income of you and your spouse (if
married) from all sources during each of such years in excess of $300,000 and
who reasonably excepts that either your own income from all sources during the
current year will exceed $200,000 or the joint income of you and your spouse (if
married) from all sources during the current year will exceed $300,000

c

an individual whose net worth as of the date you purchase the securities
offered, together with the net worth of your spouse, be in excess of $1,000,000

c

an entity in which all of the equity owners are accredited investors

3. BUSINESS, INVESTMENT AND EDUCATIONAL EXPERIENCE

Occupation   

Number of Years   

Present Employer   

Position/Title   

Educational Background   


B-2

--------------------------------------------------------------------------------

Frequency of prior investment (check one in each column):

  Stocks & Bonds Venture Capital Investments Frequently Occasionally     Never  


4. SIGNATURE

The above information is true and correct. The undersigned recognizes that the
Company and its counsel are relying on the truth and accuracy of such
information in reliance on the exemption contained in Subsection 4(2) of the
Securities Act of 1933, as amended, and Regulation D promulgated thereunder. The
undersigned agrees to notify the Company promptly of any changes in the
foregoing information which may occur prior to the investment.

Executed at ___________________, on                             , 2009

  (Signature) 


B-3

--------------------------------------------------------------------------------